           Case 1:12-cr-00791-RJS Document 63 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                 -v-                                                   No 12-cr-791 (RJS)
                                                                            ORDER
 SIXTO ORTIZ,

                         Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         In light of Supervisee’s release from custody to undergo substance abuse detoxification

and rehabilitation (Doc. No. 62), IT IS HEREBY ORDERERD THAT the status conference

scheduled for October 5, 2020 is adjourned to November 13, 2020 at 11:00 a.m. The Court will

issue an order setting forth the location and logistics of that conference in due course.


SO ORDERED.

Dated:          October 2, 2020
                New York, New York

                                              ______________________________
                                                 _____________
                                                            _________
                                                                   ______
                                                                        ____ __
                                                                         _____
                                                                             __________
                                              RICHARD
                                                 CH
                                                 C HARD J. SULLIVAN
                                                               SULLILIVA
                                                                    LI VA
                                                                       VAN
                                              UNITED STATES CIRCUIT JUDGE
                                              Sitting by Designation
